Warren E. Burger: We will hear arguments next in number 5015, Argersinger against Hamlin. Mr. Shea you may precede whenever you are ready.
J. Michael Shea: Mr. Chief Justice and may it please the Court. The petitioner in this case was arrested in January of 1970, in Leon County, Florida for the crime of carrying a concealed weapon, punishable in Florida by imprisonment for six months or fine of a thousand dollars. He was arraigned and pled guilty the next day and was sentenced to 90 days or $500 fine. The original petition was filled in the Supreme Court of Florida the same month and that Court rendered its decision in June of the same year. The Court although, establishing a new rule for Florida, denied the petitioners right to the counsel. A cert has been granted by this Court and it is our contention that a person charged with any crime, should be given the right to counsel, even in the situation where he is indigent.
Warren E. Burger: I did not get Mr. Shea, clearly, just what it was you said about change in the handling of these cases in Florida was --
J. Michael Shea: Yes sir.
Warren E. Burger: (Inaudible)
J. Michael Shea: Originally, before the Argersinger case, the rule was Fisher versus State, which was decided in Florida in 1964, and in that case the Florida Supreme Court ruled that the right to counsel as decided in this case, only applied to felonies. Now, since then, they have upheld that several times, but then changed their mind in a four-to-three decision of this case, in the lower -- in the June decision and now we have a more than six-month rule in Florida, and this defendant then lost by one day.
William J. Brennan, Jr.: Then is the matter what the label maybe on the defense, if it carries six months or more?
J. Michael Shea: No, Your Honor.
William J. Brennan, Jr.: No.
J. Michael Shea: If it carries more than six months, no matter what the label – (Voice overlap)
William J. Brennan, Jr.: If it carries more than six months?
J. Michael Shea: Yes sir.
William O. Douglas: Under the Florida law now a counsel must be provided, is that it?
J. Michael Shea: Yes sir.
Potter Stewart: And before that in the law -- in the rule of the Fisher case in Florida was that the counsel may not be provided, except in felony cases, was that ii?
J. Michael Shea: That is correct, Your Honor.
Potter Stewart: (Inaudible). And how are felonies defined for it?
J. Michael Shea: Incarceration for more than one year.
Potter Stewart: A year?
J. Michael Shea: Yes, Your Honor.
Potter Stewart: Or more (Voice Overlap)
J. Michael Shea: Incarceration in the state.
Potter Stewart: No attachment?
J. Michael Shea: Yes, Your Honor. We have some misdemeanors in Florida where a person can be incarcerated for more than a year, but that would be in a situation where they would be kept in a County facility, so it is possible in Florida to be incarcerated for a misdemeanor for more than a year.
William J. Brennan, Jr.: But for that, I have gather, if the offense is limited to more than six months publicity, is it still labeled that misdemeanor or do you have other labeling?
J. Michael Shea: No sir, it is labeled a misdemeanor, although, if it is municipal violation, then it would be a municipal violation.
William J. Brennan, Jr.: And, I suppose it carries more than six months?
J. Michael Shea: I assume from reading the Argersinger decision from Florida that the rule would apply.
William J. Brennan, Jr.: How about traffic offenses, they have any advantage to carry between six and --
J. Michael Shea: Yes sir.
William J. Brennan, Jr.: (Voice Overlap)
J. Michael Shea: They are called City Ordinances or Ordinances of the City violation and the same Ordinance would be a traffic violation in State Court.
William J. Brennan, Jr.: So it is under State Law?
J. Michael Shea: Yes sir.
William J. Brennan, Jr.: So now you want us to understand this recent decision as meaning and all those instances, counsel would have to be provided?
J. Michael Shea: Yes sir. I think that the question of the difference between the terminologies probably been laid to rest with this Court’s decision of Waller.
William J. Brennan, Jr.: Has there been any effort they provide the figures as to what this will mean, in terms of the number of assignments that they will have to be made?
J. Michael Shea: No, of course this is only a speculation on our part, however, I would refer the Court to our footnote 2, 18 or 19, which we state that in the City of New York, there was 1,800,000 misdemeanors depicted in 1969, and of those only 40 were actually incarcerated. So although --
William J. Brennan, Jr.: Well, is that test under (Inaudible) for example. Is the test whether or not the offense may carry over six months or is the test whether in fact, punishment imposed is more than six months?
J. Michael Shea: The test is made.
William J. Brennan, Jr.: Is what? Is made?
J. Michael Shea: Yes sir.
William J. Brennan, Jr.: I do not see it otherwise, it can operate.
J. Michael Shea: No sir.
Warren E. Burger: Well, in the figures you gave for New York, if you show how many of them could have been of the sentence for over the six months period?
J. Michael Shea: No sir, but I think in this, we have to look to the practicality of it. Actually, we are only talking about 40 people, 40 people out of 1,800,000.
Warren E. Burger: How do we know that?
J. Michael Shea: Well, that is what the actual figure show. If I may continue, the --
Potter Stewart: Just before you starting on the -- situation is still is not clear I gather in Florida, if the Justice Boyd's separate opinion in this case, he accurately describes the decision of the Court of Appeals for the Fifth Circuit, which hold that the -- which he says extend the right to counsel the person facing possible imprisonment regardless of the degree of their offenses or length of possible incarceration. Are there decisions from the Fifth Circuit to that effect?
J. Michael Shea: Yes sir, there are and this has lead to a great deal of confusion in our state and some of the other states in our circuit. Presently, there are quite a number of habeas corpuses in Federal Courts, which are pending the decision of this Court and this case. There has been a Federal Judge in Jacksonville, which has ordered one of our counties in that area to have their JPs inform all defendants that they have right to counsel. This was in a form of an injunction. In my hometown, the City of Tampa, our Federal Judge has a reserved ruling on a case before him requiring the Municipal Court Judges inform defendants of their right to counsel. We have a situation where they –
Potter Stewart: Their right to counsel, whenever imprisonment is a possible sentence --
J. Michael Shea: Yes sir.
Potter Stewart: -- punishment, is that it?
J. Michael Shea: Well, their right to counsel in a situation where the person has ended.
Potter Stewart: Well, even for a parking ticket?
J. Michael Shea: I suggest, Your Honor that there has been a long time --
William O. Douglas: So I just wondered, I am asking about fact, not about what you think what the law ought to be.
J. Michael Shea: Yes sir.
Potter Stewart: They have been directed to inform the indigent defendants of their right to counsel, in what kind of cases?
J. Michael Shea: No, that is what it is all about. The judge has respectively reserved ruling on it, until such time. We do have three judges, I also about to say and one of them informs of the right and the other two do not.
Potter Stewart: Informs of the right, in what kind of cases?
J. Michael Shea: In all cases.
Potter Stewart: Even in parking ticket cases?
J. Michael Shea: Yes sir. If a parking ticket case would come before the Court. However, they do not come before our Courts, so I suggest that it is impossible for a person to go to prison in Florida for a parking ticket, now he made --
Potter Stewart: I assumed it was. That is the reason I asked you what kind of case is this judge informs indigent defendants that they have the right to counsel? Is it only in cases where imprisonment is a possible punishment?
J. Michael Shea: Yes sir. The parking ticket situation, I am not saying that a person could go to prison for a parking ticket violation, but not the violation itself. If he is a (Voice Overlap)
Potter Stewart: Or stop light or something like that?
J. Michael Shea: Yes, alright.
Potter Stewart: Not the parking ticket.
William J. Brennan, Jr.: Well, one last question.
J. Michael Shea: Yes sir.
William J. Brennan, Jr.: Is your submission do our stand that the constitution requires provision for counsel in every case where they find charged may carry a prison sentence, however long or however short?
J. Michael Shea: Yes sir! That is our position. I have closing statement that will make specifically to that point. I think that the constitution is clear on that, it says in Article VI that all criminal prosecutions, where a person may have the right to the assistance of counsel for the defense. I think that is absolutely clear and it makes no limitation on the person’s income.
Potter Stewart: Well, of course, that is the Sixth Amendment?
J. Michael Shea: Yes sir.
Potter Stewart: You are talking about the Fourteenth Amendment.
J. Michael Shea: Yes sir and I think we have to assume that the Fourteenth Amendment applies to the State of Florida and the --
Potter Stewart: It certainly does.
J. Michael Shea: Yes sir.
Potter Stewart: I will agree on that.
J. Michael Shea: I am glad that sometimes I wondered if some Justices realize that. If I may continue on --
Harry A. Blackmun: Would the Sixth Amendment, to which you refer also provides for an impartial jury and have we held that an impartial is essential for any case in which of the imprisonment is a possible punishment?
J. Michael Shea: No sir, I think the distinction between the Sixth Amendment, rights are quite different though and the mere fact that this Court has chosen to treat jury trials differently is of no bearing on the right to counsel. I think that we can say that a fair trial can be had in this country without a jury. We had been doing it for a quite sometime and I do not feel that it is an essential element to a trial. But in an adversary system, where the state is providing a prosecutor, it is completely unthinkable to expect the defendant to get up and defend himself and then, say that the trial is fair. And, I would also add that the other vices as outlined in the Sixth Amendment are not restricted as is the jury trial. I think this was adequately even pointed out in the decision that Your Honor is speaking of, like Justice White when he wrote (Inaudible) when he said that indeed the prospect of imprisonment for however short of time will seldom be viewed by the accused as a trivial or petty matter and may well result in quite serious effects to the defendant. If we look to the various states, we find that the question is, as was in Gideon quite unclear. We would offer though that our position is not one that is impossible. There are two states at present that are currently holding our suggested point of view, the State of Minnesota and the State of New Jersey. I would also like to point out to the Court that in the lower court decision of our case, we had a four-to-three decision and in the descending opinion was to Chief Justice then, of the State of Florida, Richard Ervin, who maybe familiar to the Court, he was the Attorney General of the State of Florida in the Gideon case and presented that brief. So, I think it is safe to assume that our Chief Justice has now taken a 180 degree turn of the then, Chief Justice.
Speaker: There might be a reservation of what you have state about choosing.
J. Michael Shea: I beg your pardon sir.
Speaker: I say I hope you permit me a reservation about what you say about choosing.
J. Michael Shea: Yes sir. There have been several arguments raised against our opposition. The jury trial was uncommon at all is just one such. The state has also point it out in their brief that there is a possibility of a Boykin error. We do not feel that there is a Boykin error. There cannot be a Boykin error unless there is an intelligent waiver. There cannot be an intelligent waiver unless a person is afforded the right to counsel. This is an elementary thing and must come before we can even consider those. There has been a suggestion that the Criminal Justice Act has limited the right to counsel. It is our position that that act does not limit the right to counsel. It speaks more specifically, if one takes a closer reading to compensation for counsel. And, the fact that Congress has chosen to compensate attorneys who handle more lengthy cases and involved cases and not those of some of the lesser offenses, I think should have no bearing on a constitutional right.
Harry A. Blackmun: Mr. Shea let me be sure if I understand you. Did you say that there cannot be an intelligent waiver of the right to counsel, without counsel, is this what you are saying?
J. Michael Shea: Yes sir.
Harry A. Blackmun: No matter how intelligent a person is, you cannot waive a counsel?
J. Michael Shea: No sir, I do not think he can. I think he has to be informed of all the problems, the ramifications of what he is charged with. His possible defenses and what the possible sentence is and everything else, and only after he has been completely advised of his present situation and the possibilities that he has, can he then make a decision.
Speaker: You never been confronted with a situation, where the client knows more than the attorney?
J. Michael Shea: Yes sir. I have a few of those.[Laughter]I still advise them. The only problem that I really see is the rules of procedures for the trial of minor offenses before magistrates. If we assume that those rules, whereas the negative predicate suggest that our petitioner here today is lost and we can at least suggest that. However, it is our position that if we are to interpret that rule, that way that it is unconstitutional rule and violation of the Sixth and Fourteenth, I would hope that this Court would not put this question to rest with a negative predicate. We would like to offer, what we feel is a completely workable rule, as a test for the right to counsel. In the case of James v. Headley, Judge Wisdom handed down a rule, which has been most successfully used. A defendant must be given a counsel whether there is a practical possibility that he might be sent to jail. And, in that we mean that in those situations, such as have been raised by the state of a person spitting on a sidewalk, of parking tickets, of jaywalking, and all the other minor offenses, we suggest that these are not practical possibility of a person going to prison.
William J. Brennan, Jr.: Even though the ordinance or the statute as the case maybe, may say for that kind of offense, a criminal or rather a prison terms maybe imposed for 30 days or 50 days as case maybe?
J. Michael Shea: Yes.
William J. Brennan, Jr.: Even though the statute said so?
J. Michael Shea: Yes sir, and I would ask them, to offer to us some statistics where someone did go to prison for that.
Warren E. Burger: Well, then you would have to come around to the test that has been suggested as one possibility in various reports that counsel is required only if generally or usually a prison sentence is imposed. Is that the test you advocate?
J. Michael Shea: If you are speaking in ABA minimum, that is one standard.
Warren E. Burger: That is one?
J. Michael Shea: Yes sir. I think that we would go along with that and say that our position is in line with that suggested minimum standard.
Warren E. Burger: Well, I thought you had responded to a question of Mr. Justice Stewart that in every case, if the penalty was possible, counsel had to be provided.
J. Michael Shea: Yes, Your Honor I have and suggest that it is impossible for a person to go, practically impossible for a person to go to prison for spitting on a sidewalk. The statistics just do not bear out. As a second part of our suggested test, we would like to say that it should be added then --
Thurgood Marshall: What happens, if it never happens before with this man gets two years? What happens to him?
J. Michael Shea: I beg your pardon sir?
Thurgood Marshall: You say that statistics, whether a man is entitled to a lawyer, I am saying that statistics show that this crime, nobody in the United States has ever gone to jail for any crime. It was all been found, but Mr. A, is given two years, would that be a legal conviction without the counsel?
J. Michael Shea: No sir, because the second part --(Voice Overlap)
Thurgood Marshall: Why is that?
J. Michael Shea: The second part of our suggestion would cover that.(Voice Overlap)
Thurgood Marshall: Well, how do you cover those two cases?
J. Michael Shea: Well, if I may continue addressing myself to that --
Thurgood Marshall: I get worried with this legality by statistics of constitutionality by statistics --
J. Michael Shea: Yes sir. The second phase of this would be that, no person could then in fact be sent to a jail, unless he had been given right to counsel. And, I think this would take care of that. For many, many years we have had justices and judges in our court system that have taken it upon themselves to appoint counsel in situations where they felt is the magnitude of the charge or case itself warranted such a thing. And, we are suggesting that this can be done and in those situations where it appears that there is a possibility of sentence, the right of counsel be afforded.
Potter Stewart: Well, it might not appear so, it is the beginning of the trial before the trier of the fact that had heard all the evidence and it might turn out to be a much more aggravated and serious situation than it had appeared before the trial began. I take it your position would be then, that if a conviction was followed by a sentence to prison and no lawyer had been provided, then that conviction would have to be set aside in the new trial order, is that it?
J. Michael Shea: Yes sir. We would suggest that it would be better to set a rule of this nature, saying that if there is a possibility of a sentence, then he must be given the right to counsel from the outset. If that decision is made, one way the other and he is not given that attorney, then he may not be sent to prison even though the facts may develop as you have suggested.
Potter Stewart: Well, or if he is sent to prison then maybe it turns out that there was a very good reason, why he be sent to prison from the point of view of the gravity or seriousness or outrageousness of the conduct, but then a new trial should be ordered and at this time he gets a lawyer, is that it?
J. Michael Shea: Yes sir.
Warren E. Burger: Will that pose any double jeopardy problems, if he did not consent to the new trial?
J. Michael Shea: I would have to admit, it is possible --
Potter Stewart: Suppose a new trial would not be ordered, unless he appealed, I would assume that he would have appealed?
J. Michael Shea: Yes sir. And, I think that in the actual practice of it, in speaking of that particular circumstance that it is better to let a few of these people, maybe not go to prison and have a stiffer fine or some other type of –-(Voice Overlap)
Potter Stewart: He go to prison, but in my brother Marshall’s hypothetical case, where you have an offense where never in the particular jurisdiction had anybody been sentenced to prison for the commission of this offense and so, at the outset of the trial, it could be fairly confidently assumed that this defendant was not going to prison and then, it developed during the course of the trial, that for one reason or another, this was a singularly, egregiously, outrageous of example of this particular violation and for the sufficient reasons after the defendant was convicted, he was sentenced to prison and for the first time in history of that jurisdiction. Then it would be your position that the convicted defendant could then appeal and have a new trial this time with a lawyer.
J. Michael Shea: Yes, Your Honor. In addition to the fact that we are offering this test, I also point out as Chief Justice has said that the test is also one recommended by the ABA minimum standards. We suggest that there is another possibility for a test and that would be in a stricter application, looking directly at the statute and if the statute has a possibility at all of imprisonment, that then counsel must be provided if the person is indigent. If that were the rule to be handed down by this case -- this Court, I would hope that the American Juris Prudence System would take he, the President Nixon’s latest comments on this, on legal reform and that we proceed to eliminate from the possibility of incarceration, many of these minor crimes, where there is no victim. I think that I will save the remainder of my time for rebuttal for the state.
Warren E. Burger: Very well Mr. Shea. Mr. Georgieff?
George R. Georgieff: Mr. Chief Justice and may it please the Court. I guess this is as fitting an occasion as any to take off on the downside of Gideon’s, since Florida opened the door for Gideon itself. I suspect Florida is the proper state to decide whether Gideon should be extended downward. Hopefully, the result would not be the same as it was in Gideon, although I think it was a sound one. I would like to put something to rest before we get too far into it. Felonies and misdemeanor as defined in Florida as of today; Felonies are those offenses punishable by imprisonment in the state penitentiary. Now, it does not mean that they must be so incarcerated, since we do have provisions for our alternative confinement in County Jails for offenses five years or less in term. Now, misdemeanors or all offenses otherwise punishable by confinement in the county jails. Everything else is something less than a crime in Florida. It is neither a misdemeanor nor a felony. Municipal violation, if you take up the situation in Dade County, you have Metro violations, which do not fit either bracket.
Potter Stewart: (Inaudible) a violation in Metro?
George R. Georgieff: Metro, it is called Metropolitan Government. It is a combination of those cities, which decided to go together with the County. Now, there are some 23, as I understand which are not part of it and they remained isolated municipalities with their own unit of governments.
Potter Stewart: So a municipal offense or a Metro violation is something less even than a misdemeanor?
George R. Georgieff: Oh! Yes. As the Metro, they are sui generis in terms of Miami being the leader. They cannot be the leader in that situation, but they are all less than misdemeanor.
Potter Stewart: And, in terms of punishment, what is the maximum that they carry?
George R. Georgieff: I would hazard on the outside now, perhaps Mr. Shea can correct me, but I would hazard that it cannot exceed 90 days and that is true with all Municipal violations. I have not known of any that go in excess of that. Now, conceivably you can have some of them back-to-back, which would result in a longer period of confinement, but the maximum on the outside is 90 days.
Warren E. Burger: And where is the confinement served?
George R. Georgieff: In City Jail, City compounds, it is something on that order. I do not have a title for all the places where they can --
Warren E. Burger: Not in the county jail?
George R. Georgieff: No sir. Now, as a matter of fact, there are many times in the rural counties, where they do not have county compounds. They often by arrangement have them serve in one City that may exist. For instance, in place like Liberty County, which has only 2800 people in it, they do not have a compound. They interchange their facility, but if we are going to deal with the labels, I want t straighten that much out first, but we intend to throw labels out the window, because they really do not mean anything at all. You said so in Goff and that is a fact. Under the Criminal Justice Act, it is broken by Congress that six-month on the petty offense doctrine. Now, after the decision in Gideon and I think Mr. Justice Stewart after several times when you suggested that perhaps the matter of misdemeanor ought to be treated and had not been, the Supreme Court of Florida decided in Fisher versus State that if you had meant the Gideon should apply across the board as to crimes which includes both misdemeanors and felonies that you would assess them. And therefore, they held that the counsel was not an organic right in misdemeanor situations, no matter what. Now, on another occasion before you, I advice you that indeed there were some misdemeanors in Florida, though there have been no prosecutions under it and that carry the maximum penalty, would you believe of 8 years. And, in which case I think by an inquiry from Mr. Justice Brennan, I replied that if you had a situation like that, it would be absurd to suggest that you do not appoint counsel for him, because of the terms of confinement. Now, as of January 1, 1972, all that will be wiped out by the passage of 71-136, which is a General Reviser’s Bill and that is found in the Florida session law service, it is post binder, covered in pages 381 to 711 or some 380 odd pages of a general revision of the criminal code of Florida. They breakdown felonies into four degrees; capital and three degrees of felonies. They break misdemeanors down to two degrees and misdemeanors are broken down very simple. In terms of time and or money fines, for a misdemeanor of the first degree, by a definite term of imprisonment in the county jail not exceeding one year. We understand that under the decisions of the Fifth Circuit, in Harvey in the others and indeed under Judge Mert's decision in Princeton (ph), where he breaks it in six months, based upon the Criminal Justice Act and expecting a similar treatment as to federal and state prisoners that certainly everybody in Florida, as of January 1, who is under a misdemeanor of the first degree, is going to get in counseled, as a matter of course. Now, for a misdemeanor of a second degree, by a definite term of imprisonment in the county jail, not exceeding 60 days. Now, there is also a fine provision, which sets the fine at $500, but obviously after you reach the decision that you did not take, that is meaningless. Since, if he is indigent and cannot pay the fine, he cannot be made to serve more than 60 days, no matter how you could. So, we are now in the posture of going down 30 days below what the Fifth Circuit Court of Appeals has said was very acceptable petty offense line. If it was all misdemeanors before, if it was reduced to 6 months by the Criminal Justice Act and by the State of Florida Supreme Court in Argersinger and even if the Federal District Court in Jacksonville under Willie (ph), and by the way the only reason they are not advising everybody as to everything, is they are awaiting the outcome of your decision here in this case today. Now, we say that breaking point with the Fifth Circuit was set at 90 days. We set it ourselves by the Florida Supreme Court relying on Judge Mert's decision in Princeton at six months which coincides with what you said, in Baldwin as to juries and with the Criminal Justice Act as to petty offenses. Now, the question becomes, is it awesome to the man who faces some kind of imprisonment no matter what? Well, somewhere you must break the line. There was no command at the time that Argersinger was argued there, except that is urged here. Now, I do not know how far we can break it. All I do know is as of January 1, they are only going to be a handful of people who are ever processed on misdemeanor charges who would not based upon the imprisonment possible be provided counsel.
William J. Brennan, Jr.: Well, let us see Mr. Georgieff. I gather your provision does not reach all these metro offenses on all the types?
George R. Georgieff: No, Your Honor, it does not.
William J. Brennan, Jr.: (Voice Overlap)
George R. Georgieff: That is right. Now, if you recall under Waller (ph), of course Metropolitan community and/or cities or whatever you may call them exist at the sovereign of the legislature. No laws that they adopt are criminal in nature. They may adopt whatever they like either by individual or charter provisions or they may adopt the violations of the state law as City Ordinances, but they must set independent punishment and in other words, the Reviser’s Bill does not reach them any degree. I tell you, as a matter of pure fact, although it is not in the record here, that no City has violations to my knowledge, that had ever come to my attention that exceed 90 days for a violation of what would be of criminal law had it been processed in the state or by the county. So, in the last analysis, we are told that you allow people to come into Court with the lawyer in situations of their own hiring, so why should you not do it here, no matter what the penalty is, and if you would do and if we use this, the statistics that they given us on the New York report of the million one -- million 800 thousand with only 40 processed to the degree where they were put in confinement. If anything ever sounded like de minimis to me, that certainly does. Now, if it is the awesome prospect that they tell us that it is, how come so few ever wound up in jail as a result of it? Now, I think Mr. Justice Marshall’s question about what do you do when somebody winds up on the short end of a theretofore vacant threat? Well obviously, the answer as you pose Mr. Justice Stewart is if you wind up with a situation like that, that is easily correctable. We grant them a new trial, if what happened to him, so far outstrip what anybody expected certainly they are going to grant him a new trial, there is not any question about it. Now, I do not know how often that is going to occur if it all. They are now, under -- in the legislature, in a special session this very day, and they will meet in general session in February to take up of all the things, another Reviser’s Bill, which it is hoped will do a way with most, if not all of the victimless crimes. Now, that would not do away with the DWIs or anything like that, assuming anybody is injured or there is a substantial amount of property damage.
Speaker: What is DWI?
George R. Georgieff: Driving While Intoxicated or under the Influence. Now, many of the minor violations, such as drunkenness, loitering and I do not know what all are will -- if this goes through be wiped out. Now, what that will do statistically to the problem posed, as suggested by petitioners, I do not know. But if we do away with victimless crimes, we are going to do away for the most part with what was the object of your concern in Tate and other cases, similar to it. I submit that it is not anywhere near the problem suggested. I submit that the congress did not think that it was. I submit that not even the Fifth Circuit thinks that it should be extended below the 90-day breaking line that they adopted. But even if it is, Florida has broken in at 60 days, as of January 1, 1972 and for all the world, nothing I have heard here today, gives me any reason to suspect that what was done with regard in Mr. Argersinger in the Florida Supreme Court should in be modified by any decision that you render here today. I know that somebody says by one day, he lost the benefit of counsel, but wherever you would draw the line, assuming it is not all the way down to the basement, somebody is going to lose by one day. Presumably, if you set the limit at 58 days, surely an artful legislature would say, well, let us make it 57, and it would be a never ending battle. So, I do not know that one day makes the difference. I know that the doctrine of petty offense has to mean something. Certainly, the Congress was not stupid when they adopted it nor was the Fifth Circuit stupid when they said that we think 90 days, is a good place at which to break it. I think Judge Mert's was aptly justified in breaking it at the six months suggested by the Criminal Justice Act of 1964. Since, it does coincide and since that is what the Florida Supreme Court relied on and there is really no predicate for deciding that there ought to be a departure below the six-month petty offense rule and in the last analysis since Florida is not going to be imposing these awesome burdens at any time after January 1, I think the action of the Supreme Court of Florida should be affirmative in this case. Thank you.
Potter Stewart: How about the rules approved by this Court, the Magistrates, has anything to do with it, you think?
George R. Georgieff: Well, I do not know that an individual stands in any different posture with it before a US magistrate than he does when he is before a County Judge of the state or for that matter of that wherever he may be, where a confinement is going to run no more than 6 months. If it satisfactory for an individual before US magistrate, I should imagine that it is meaningless to an individual anywhere else to tell him do not worry about the rope burning, it is made out of linen, instead of a hem. That is just another reason, I think, Mr. Justice Stewart why to make a false distinction simply because it has its genesis in the state proceeding would be untoward. There is no reason to tell an individual being processed in a criminal system that it is different in one area and he is entitled to counsel there then it is in another where he is not simply by rules adopted either by this Court or by the Congress. I think the posture is the same. A jail cell is a jail cell is a jail cell. Now, I do not stand ready, willing or able to tell that an individual ought to like it for one day. I am sure none of them do, but if we are going to live in a world with people who serve it and if they are going to be enough of them to go around, then I think an intelligent break is made up of six-month petty offense situation and hopefully by the time they are finished you will agree with that and affirm the action below. I hope that answers your question sir? Thank you.
Warren E. Burger: Thank you Mr. Georgieff, Mr. Shea, you have anything further?
J. Michael Shea: I find it very difficult to understand how we convict anything less than one day. How can we arbitrarily say that 1 day, 30 days or 60 days. To the man that sitting in jail, that decision is completely arbitrary. I also would offer that there is no logical reason for picking 60 days or 90 days or six months. As to some of the points that Mr. Georgieff raised, I believe there is now a Florida statute that was recently passed in our last session that makes county ordinances is the same as misdemeanors and that is a session law of 70-453, sub-section something or other. I also want to try to make it clear that our position is that, we do not feel that it is necessary to make the counsel appointment that will not result to the counsel appointed in all of misdemeanor cases, only those where each practical possibilities that the person may receive some incarceration. I think that the position of the Fifth Circuit was a bit misleading, as far as the state was presented. They said that the Fifth Circuit has a 90 days rule. I do not think that is quite the case. The Fifth Circuit has ruled on a case in which they said a person charged with an offense that received 90 days should be given a right to counsel, but I think they left the bottom into that open and they have only ruled in the other cases on similar special circumstances. In conclusion, I think that it is evident that our position and that of the states is not that far apart. They have not come before you this morning and suggested that a man not be given the right to counsel in misdemeanors. They have only suggested that it should be either six months and now they have come with another possibility of 60 days. We feel that the only real test is to go completely as the constitution says. A person who is in the position of a possible incarceration must be given the right to counsel. And if he is not given that right, he cannot be sent to prison. It is that simple, that is our test. No, attorney --
Harry A. Blackmun: That you are not concern with a fine no matter how large?
J. Michael Shea: Correct sir.
Harry A. Blackmun: Next week would you be back here with a fine case?
J. Michael Shea: No sir, I think that, that is another situation that we get into; contempts and things of that nature and if a person did not pay the fine then he would, I assume be charged with a contempt violation and in fact, would be afforded an attorney. So, I think that the possibility of a person getting up here with that argument is a much more remote. Our suggestion, to boil it down in its simplest form, is no attorney, no jail. I think the greatest freedom that we have in this country is our liberty and when a man is afforded counsel, it is the only method he has of protecting that liberty when he stands on our Courts. If we take that right away, we also take his liberty away. To say less is to compromise the freedoms of our constitution. Thank you sir.
Potter Stewart: Mr. Shea, on January 27 of this year, this Court, as you know promulgated the rules or procedure for the trial of minor offenses before magistrates, which by subsequent enactment of the Congress of the United States, I understand it have now become effective rules. If many were those rules -- (Voice Overlap)
J. Michael Shea: Yes sir, I am.
Potter Stewart: -- there is reference too in your brief?
J. Michael Shea: Yes sir.
Potter Stewart: What bearing if any, do you think they have on your argument, on your position?
J. Michael Shea: I think they are unconstitutional, as they apply to the right to counsel. They are strict violation of the Sixth and Fourteenth and I do not feel that they specifically go to the question and I think it is only a reference in a form of a negative pregnant and I hope --
Potter Stewart: Now which -- now, you have given me two quite different answers?
J. Michael Shea: No sir, I think that was my original answer when I was asked that question before.
Potter Stewart: Well, are there unconstitutional or do not they bare on your questions?
J. Michael Shea: I think they are unconstitutional.
Potter Stewart: Why?
J. Michael Shea: Because they are in violation of the constitution.
Potter Stewart: Why?
J. Michael Shea: Because, the constitution says that a person shall have the right to counsel.
Potter Stewart: Yes.
J. Michael Shea: In all criminal prosecution.
Potter Stewart: But, your second answer was that these rules do not say that person shall not have the right to counsel?
J. Michael Shea: Well, I think that the only way that it can construed that they do say that is through that negative pregnant and I would suggest that is a cool way of putting this question to bid. I do not read it that way myself.
Potter Stewart: You do not read it, which way?
J. Michael Shea: As affecting the right to counsel, but if it does --
Potter Stewart: In that case, if your reading is correct then they are not unconstitutional?
J. Michael Shea: That is right sir. If it is read that way and on the alternative if it is -- I would suggest that if it possible that the other construction could be read and if that be the case, then it is our position that they are unconstitutional. Any further questions sir?
Warren E. Burger: No.
J. Michael Shea: Thank you sir.
Warren E. Burger: I have heard enough Mr. Shea. Thank you gentlemen. The case is submitted.